UNITED STAPES DISFROTCOCRTIEASTERND ISI RIOT OF NEWHERKLO/2Memeyr age LACH ReNtRaUB4

 

YESENIA ROJO URIBE, ON BEHALF OF HERSELF AND ALL OTHERS
SIMILARLY SITUATED
Plaintiff(s)

; Index # 1:20-CV-04023-KAM-VMS
- against -

Purchased August 28, 2020
MOBILE CITY NY, LLC, ETAL

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

STEVEN C. AVERY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE
OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on October 15, 2020 at 09:15 AM at

SECRETARY OF STATE
ALBANY, NY
deponent served the within SUMMONS AND COMPLAINT on MOBILE CITY NY, LLC therein named,

SECRETARY a Domestic LIMITED LIABILITY COMPANY by delivering two true copies to SUE ZOUKY, LEGAL CLERK
OF STATE personally, deponent knew said LIMITED LIABILITY COMPANY so served to be the LIMITED LIABILITY COMPANY
described in said summons as said Defendant and knew said individual to be AUTHORIZED to accept thereof.

Service upon the N.Y.S. Secretary of State under SECTION 303 OF THE LIMITED LIABILITY COMPANY LAW and tendering the
required fee.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

 

 

 

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE WHITE BLONDE 5S 5" 150
Sworn to me on: October 19, 2020 »
ee
JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER Fr
Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York <CSTEVEN C. AVERY
No. 01KN6178241 No. 01MU6238632 No. 4949206
Qualified In New York County Qualified in Queens County Qualified in Bronx County
Commission Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice # 751684

UNITED PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
